Order entered July 30, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00650-CV

 IN RE WAGES & WHITE LION INVESTMENTS, LLC D/B/A TRITON
DISTRIBUTION, SB PREMIUM, LLC D/B/A SUICIDE BUNNY, TIFFANY
          GRESHAM AND LARRY GRESHAM, Relators

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-00359-C

                                    ORDER
            Before Justice Molberg, Justice Reichek, and Justice Smith

      Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus. We also DENY relators’ motion for temporary relief and stay

as moot.


                                            /s/Ken Molberg
                                            KEN MOLBERG
                                            JUSTICE